Citation Nr: 1208793	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1993 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in September 2008.  A transcript of the hearing is of record.  

In December 2008, the Board denied the appeal.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In September 2009, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's decision. 

In compliance with the September 2009 JMR, the Board re-characterized the claim to include as secondary to his service connected right shoulder disability, and in August 2010 remanded it to the RO/AMC for further development.  It is now ready for disposition. 


FINDINGS OF FACT

1.  A left shoulder disorder was not manifest during active service. 

2.  Left shoulder pathology was not identified until 2004. 

3.  A left shoulder disorder is unrelated to, or aggravated by, service or a service-connected disorder.  



CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in February 2004, the amendment is not applicable to the current claim.  

At the outset, although the Veteran's claim has been characterized as service connection on a secondary basis, he does not allege that his service-connected right shoulder disorder caused or contributed to his current left shoulder disorder.  Rather, at his September 2008 Travel Board hearing, he testified that he injured both shoulders simultaneously while performing fireman's carry drills during physical training exercises in service. 

A review of the service treatment records (STRs) does not reveal any complaints, treatments, or diagnoses relating to a left shoulder disorder.  His STRs note extensive treatment for his right shoulder, but during these numerous treatments, the Veteran made no mention of any type of left shoulder pain or symptomatology. 

STRs reflect no complaints of, treatment for, or a diagnosis related to the left shoulder or any symptoms reasonably attributed thereto.  At the time of discharge examination in September 1994, the clinical evaluation of the Veteran's upper extremities was normal.  Therefore, no chronic left shoulder disorder was noted in service.  

Next, post-service evidence does not reflect left shoulder symptomatology for many years after service discharge.  Specifically, an August 2004 VA examination report notes that x-rays of the left shoulder revealed mild degenerative changes and a diagnosis of degenerative changes of the bilateral shoulders was given.  

This is the first recorded symptomatology related to a left shoulder disorder, coming some 10 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that he injured his left shoulder at the same time he injured his right shoulder and that symptoms of left shoulder pain began during service and have been continuous since service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left shoulder disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

Specifically, the Board finds that the Veteran's more recently-reported history of continued symptoms of a left shoulder disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in September 1994, he specifically reported that he only had a painful or trick right shoulder and made no mention that he then had, or ever has had, any left shoulder condition or symptoms thereof.  

Additionally, in a handwritten statement in a portion of his September 1994 separation examination used to explain reported injuries, the Veteran specified that he hurt his right shoulder, but made no mention of his left shoulder.  

Next, of note, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Additionally, the Veteran did not claim that symptoms of his left shoulder disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service history given during his September 1994 separation examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of left shoulder symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints, or between the claimed disorder and a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's left shoulder disorder to active duty or his service connected right shoulder disability, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a September 2010 VA examination and August 2011 VA addendum opinion undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that his left shoulder pain and decreased range of motion began in 1994 during training, and have become progressively worse.  

After a physical examination, the examiner diagnosed degenerative joint disease (DJD) of the left acromioclavicular joint.  The examiner opined that it was less likely as not that the Veteran's left shoulder disorder was caused by, or a result of, service.  The examiner reflected that the rationale for this opinion was that the STRs were silent for any complaints of, or treatment for, the left shoulder during service.  

The examiner stressed that the STRs reference treatment for the right shoulder after the right shoulder injury and that the Veteran stated that the left shoulder was injured to the same degree as the right shoulder at the time of the incident in which he was carrying another soldier; however, the examiner reflected that a reasonable medical conclusion was that if both shoulders were equally injured at that time then both would have been mentioned in the STRs, which was not the case.  

An August 2011 medical addendum opinion provided by the same examiner noted that he opined that it was less likely than not that the Veteran's left shoulder disorder had been aggravated by his service-connected right shoulder disorder.  The rationale for this opinion was noted to be that the weight of the medical literature was against such as relationship.  

The Board finds that the VA examination and opinions are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  He also provided cogent rationales to support his medical opinions.  

Regarding the August 2011 medical opinion, while the examiner did not identify the studies upon which he relied, a reasonable conclusion can be drawn that he reviewed pertinent medical literature and drew on his medical training and clinical expertise in rendering his opinion.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinions to be of great probative value.

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed left shoulder disorder and active duty service and his service-connected right shoulder disorder.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, DJD of the left acromioclavicular joint is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis on a direct or secondary basis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  The Veteran did not identify any private treatment records.  The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in September 2008.  

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in September 2010 and August 2011.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left shoulder disorder, to include as secondary to a service-connected right shoulder disability, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


